     Case: 4:20-cv-01489-HEA Doc. #: 9 Filed: 03/26/21 Page: 1 of 11 PageID #: 31




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

DIRRELL TAYLOR, III,                    )
                                        )
         Movant,                        )
                                        )
v.                                      ) CASE NO. 4:20CV1489 HEA
                                        )
UNITED STATES OF AMERICA,               )
                                        )
         Respondent.                    )

                    OPINION, MEMORANDUM AND ORDER

         This matter is before the Court on Respondent’s Motion to Dismiss, [Doc.

No. 8]. Movant has not responded to the Motion. For the reasons set forth below,

the Motion will be granted.

                                    Background

         Movant filed his Motion to Vacate, Set Aside or Correct Sentence under 28

U.S.C. § 2255 on October 14, 2020. Movant’s sole claim is that his conviction for

possessing a firearm as a convicted felon, in violation of 18 U.S.C. § 922(g)(1), is

no longer valid in light of the Supreme Court’s decision in Rehaif v. United States,

139 S. Ct. 2191 (2019). Specifically, he contends that his Fifth and Sixth

Amendment rights were violated in that “the indictment and/or plea agreement

[were] defective because [they] failed to allege the knowledge-of-status element”
  Case: 4:20-cv-01489-HEA Doc. #: 9 Filed: 03/26/21 Page: 2 of 11 PageID #: 32




and because Government failed to offer evidence establishing that he knew of his

prohibited status, as required by Rehaif.

      In September 2018, Movant pleaded guilty to unlawfully possessing a

firearm under section 922(g). United States v. Taylor, No. 4:18-CR-63 HEA. On

January 10, 2019, the Court sentenced him to 180 months’ imprisonment. Movant

did not appeal, so his conviction became final on January 24, 2019.

                                      Discussion

      Rule 4(b) of the Rules Governing § 2255 Proceedings for the United States

District Courts provides that a district court may summarily dismiss a § 2255

motion if it plainly appears that the movant is not entitled to relief.

      Under 28 U.S.C. § 2255:

      A 1-year period of limitation shall apply to a motion under this section. The
      limitation period shall run from the latest of—

      (1) the date on which the judgment of conviction becomes final;

      (2) the date on which the impediment to making a motion created by
      governmental action in violation of the Constitution or laws of the United
      States is removed, if the movant was prevented from making a motion by
      such governmental action;

      (3) the date on which the right asserted was initially recognized by the
      Supreme Court, if that right has been newly recognized by the Supreme
      Court and made retroactively applicable to cases on collateral review; or

      (4) the date on which the facts supporting the claim or claims presented
      could have been discovered through the exercise of due diligence.



                                            2
  Case: 4:20-cv-01489-HEA Doc. #: 9 Filed: 03/26/21 Page: 3 of 11 PageID #: 33




      A review of the instant motion indicates that under the general statute of

limitations, pursuant to 28 U.S.C. § 2255(f)(1), this action would be time-barred.

Movant failed to appeal his conviction and sentence, thus his unappealed criminal

judgment became final on January 24, 2019. See Moshier v. United States, 402

F.3d 116, 118 (2nd Cir. 2005) (an unappealed criminal judgment becomes final

when the time for filing a direct appeal expires); see also Fed. R. App. Proc.

4(b)(1)( In a criminal case, a defendant's notice of appeal must be filed in the

district court within 14 days after the later of: (i) the entry of either the judgment or

the order being appealed; or (ii) the filing of the government's notice of appeal.).

      Movant states that his motion relates to the new Supreme Court case, Rehaif

v. United States, 139 S.Ct. 2191 (2019), and therefore, his motion to vacate is

timely under 28 U.S.C. § 2255(f)(3).

      The Supreme Court held in Rehaif that under § 922(g)(5)(A), a person

“illegally or unlawfully in the United States,” must know of both this status and his

or her possession of a firearm to “knowingly violate []” the ban in 18 U.S.C. §

922(g) on certain categories of persons possessing firearms. The Supreme Court

held the word “knowingly” applies to the “possession element” in the statute, as

well as the “status element.” The Supreme Court concluded that “in a prosecution

under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must prove both that




                                            3
  Case: 4:20-cv-01489-HEA Doc. #: 9 Filed: 03/26/21 Page: 4 of 11 PageID #: 34




the defendant knew he possessed a firearm and that he knew he belonged to the

relevant category of persons barred from possessing a firearm.” Id. at 2200.

This Court is unable to address whether Rehaif substantively applies to his criminal

convictions because although Rehaif is a “newly recognized right” by the Supreme

Court, it was decided on June 21, 2019. And as noted above, movant filed his

motion to vacate on October 14, 2020; thus, his motion was filed well over a year

from the Rehaif decision.

      Movant can be understood to claim entitlement to equitable tolling, pursuant

to which the one-year limitations period set forth in the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”) may be tolled if a movant demonstrates (1)

he has been diligently pursuing his rights, and (2) an extraordinary circumstance

stood in his way and prevented timely filing. Holland v. Florida, 560 U.S. 631,

649 (2010), Muhammad v. U.S., 735 F.3d 812, 815 (8th Cir. 2013). The Eighth

Circuit has recognized that the doctrine of equitable tolling applies to motions filed

under § 2255. U.S. v. Martin, 408 F.3d 1089, 1092 (8th Cir. 2005).

      Equitable tolling is an extraordinary remedy used only in rare circumstances,

and “affords the otherwise time-barred petitioner an exceedingly narrow window

of relief.” Jihad v. Hvass, 267 F.3d at 803, 805 (8th Cir. 2001). Application of

equitable tolling “must be guarded and infrequent, lest circumstances of




                                          4
  Case: 4:20-cv-01489-HEA Doc. #: 9 Filed: 03/26/21 Page: 5 of 11 PageID #: 35




individualized hardship supplant the rules of clearly drafted statutes.” Id. at 806

(quoting Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)).

      In the case at bar, movant makes no effort to demonstrate that he has been

diligently pursuing his rights. He does not claim to have taken any action to pursue

his rights prior to initiating this case, nor does he explain when he learned of the

facts giving rise to his claims or attempt to show he could not have discovered such

facts through reasonable diligence within the one-year limitations period. Because

movant cannot demonstrate he was diligently pursuing his rights, he cannot

demonstrate entitlement to equitable tolling. See Holland, 560 U.S. at 649 and

Muhammad, 735 F.3d at 815.

      Movant contends that the COVID-19 pandemic prevented him from fully

presenting his claims because the prison was in lockdown and therefore his access

to the law library has been minimal to none.

      The COVID-19 pandemic did not manifest in the United States until mid-

March, 2020. Movant does not explain why he was unable to research and present

his claims in the approximately nine months between June 21, 2019 when Rehaif

was decided and his lock down on April 1, 2020 for the pandemic. He has not

established that he was pursuing his rights diligently and that equitable tolling is

warranted.




                                           5
  Case: 4:20-cv-01489-HEA Doc. #: 9 Filed: 03/26/21 Page: 6 of 11 PageID #: 36




      AEDPA's limitation period is subject to equitable tolling, but that doctrine

“affords the otherwise time-barred petitioner an exceedingly narrow window of

relief.” Jihad v. Hvass, 267 F.3d 803, 805 (8th Cir. 2001). It “is proper only when

extraordinary circumstances beyond a prisoner's control make it impossible to file

a petition on time.” Kreutzer v. Bowersox, 231 F.3d 460, 463 (8th Cir. 2000). The

prisoner seeking equitable tolling must also establish “that he has been pursuing

his rights diligently.” Muhammad v. United States, 735 F.3d 812, 815 (8th Cir.

2013) (quoting Holland, 560 U.S. at 649). An unrepresented prisoner's allegations

of “a lack of legal knowledge or legal resources” do not suffice. Kreutzer, 231 F.3d

at 463.

      Courts have concluded that the COVID-19 pandemic “could—in certain

circumstances—conceivably warrant equitable tolling” for § 2255 motions. United

States v. Haro, No. 8:18CR66, 2020 WL 5653520, at *4 (D. Neb. Sept. 23, 2020).

These “certain circumstances” involve defendants who had been pursuing their

rights diligently and would have timely filed if not for external obstacles caused by

COVID-19.

      In several cases, § 2255 petitioners have sought equitable tolling due to

prison lockdowns and the closure of prison law libraries as a result of COVID-19.

In those cases, “prisoners are not entitled to equitable tolling if there is no evidence

that they diligently pursued their right to file a § 2255 motion” prior to the


                                           6
  Case: 4:20-cv-01489-HEA Doc. #: 9 Filed: 03/26/21 Page: 7 of 11 PageID #: 37




lockdown. United States v. Lionel Thomas, No. CR 18-135, 2020 WL 7229705, at

*2 (E.D. La. Dec. 8, 2020); see also United States v. Barnes, No. 18-CR-0154-

CVE, 2020 WL 4550389, at *2 (N.D. Okla. Aug. 6, 2020) (assuming a COVID-

19-related lockdown “delayed defendant's ability to file his motion,” but

concluding equitable tolling was unwarranted because the defendant did not

demonstrate he diligently pursued his claims).

      The COVID-19 pandemic does not automatically warrant equitable tolling

for any movant who seeks it on that basis. The movant must establish that he was

pursuing his rights diligently and that the COVID-19 pandemic specifically

prevented him from filing his motion. See Pace v. DiGuglielmo, 544 U.S. 408, 418

(2005); United States v. Henry, No. 2:17-CR-180, 2020 WL 7332657 (W.D. Pa.

Dec. 14, 2020).

      Here, “in light of the particular circumstances” of this case, there is no basis

for equitable tolling. Movant has not established that he was pursuing his rights

diligently, or that the COVID-19 pandemic blocked him from doing so.

      Having determined that the motion was untimely filed, Respondent’s Motion

to Dismiss is well taken.

      Movant is completely silent as to any action at all that he took prior to the

pandemic. Thus, there is no basis presented for the Court to conclude that movant

was at any point prior to filing acting to pursue his right to file a § 2255 motion.


                                           7
  Case: 4:20-cv-01489-HEA Doc. #: 9 Filed: 03/26/21 Page: 8 of 11 PageID #: 38




Second, movant fails to show that an “extraordinary circumstance” prevented him

from timely filing. Movant raises COVID-19 as the reason the Court should allow

equitable tolling. Even assuming that generally COVID-19 is an “extraordinary

circumstance” that could warrant equitable tolling in certain circumstances,

movant offers no explanation for how the pandemic impeded his ability to pursue

his rights. Instead, he states only that he has been unable to access the law library

during the Covid-19 lockdowns. “Pro se status, lack of legal knowledge or legal

resources, confusion about or miscalculations of the limitations period, or the

failure to recognize the legal ramifications of actions taken in prior post-conviction

proceedings are inadequate to warrant equitable tolling.” Shoemate v. Norris, 390

F.3d 595, 598 (8th Cir. 2004); see also, Kreutzer, 231 F.3d at 463 (holding that

even in the case of an unrepresented prisoner alleging a lack of legal knowledge or

legal resources, equitable tolling has not been warranted); (United States v.

Preston, No. CR 12-138, 2019 WL 5150949, at *2 (E.D. La. Apr. 8, 2019)

(refusing to toll when library access was limited during the eighth month of the §

2255 one-year period because the prisoner admitted that he had some access to the

library before the one-year period expired); United States v. Johnson, No.

4:16CR69(1), 2018 WL 2939496, at *2 (E.D. Tex. June 11, 2018) (“[G]enerally,

neither Defendant's time in state custody, nor the prison lockdown, considered

independently or in conjunction, constitutes one of those ‘rare instances where—


                                           8
  Case: 4:20-cv-01489-HEA Doc. #: 9 Filed: 03/26/21 Page: 9 of 11 PageID #: 39




due to circumstances external to the party's own conduct—it would be

unconscionable to enforce the limitation period against the party and gross

injustice would result.’”) (quoting United States v. Petty, 530 F.3d 361, 365 (5th

Cir. 2008)).

      The Court concludes that there is no basis to invoke equitable tolling. As a

result, movant’s motion is time-barred and subject to dismissal.

                            Certificate of Appealability

      In a § 2255 proceeding before a district judge, the final order is subject to

review on appeal by the court of appeals for the circuit in which the proceeding is

held. 28 U.S.C. § 2253(a). However, unless a circuit judge issues a certificate of

appealability, an appeal may not be taken to the court of appeals. § 2253(c)(1)(A).

A district court possesses the authority to issue certificates of appealability under §

2253(c) and Fed. R. App. P. 22(b). See Tiedeman v. Benson, 122 F.3d 518, 522

(8th Cir. 1997). Under § 2253(c)(2), a certificate of appealability may issue only if

a movant has made a substantial showing of the denial of a constitutional right. See

Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003); Tiedeman, 122 F.3d at 523. To

make such a showing, the issues must be debatable among reasonable jurists, a

court could resolve the issues differently, or the issues deserve further proceedings.

See Miller-El, 537 U.S. at 335–36 (reiterating standard).




                                           9
 Case: 4:20-cv-01489-HEA Doc. #: 9 Filed: 03/26/21 Page: 10 of 11 PageID #: 40




Courts reject constitutional claims either on the merits or on procedural grounds. “

‘[W]here a district court has rejected the constitutional claims on the merits, the

showing required to satisfy § 2253(c) is straightforward: [t]he [movant] must

demonstrate that reasonable jurists would find the district court's assessment of the

constitutional claims debatable or wrong.’ ” Miller-El, 537 U.S. at 338 (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). When a motion is dismissed on

procedural grounds without reaching the underlying constitutional claim, “the

[movant must show], at least, that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was correct in its

procedural ruling.” See Slack, 529 U.S. at 484.

    Accordingly,

    IT IS HEREBY ORDERED that the Motion to Vacate, Set Aside or Correct

Sentence, [Doc. No. 1], is DISMISSED.

      IT IS FURTHER ORDERED that this Court will not issue a Certificate of

Appealability as Movant has not made a substantial showing of the denial of a




                                           10
 Case: 4:20-cv-01489-HEA Doc. #: 9 Filed: 03/26/21 Page: 11 of 11 PageID #: 41




federal constitutional right.

      A separate order of dismissal is entered this same date.

      Dated this 26th day of March, 2021.




                                ________________________________
                                  HENRY EDWARD AUTREY
                                UNITED STATES DISTRICT JUDGE




                                         11
